Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 9/3/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, Applicant claims that the second region applies a second ATT process to the gaseous mixture received from the first region.  Then, in lines 10-11, Applicant claims that the “third ATT process being applied to the gaseous mixture”.  It is unclear which “gaseous mixture” this is.  Is it the gaseous mixture from the first region? The second region?  Clarification is required.
In claim 2, Applicant claims that the gaseous mixture flows from the first region to the third region and then to the second region.  This seems to be different than what is claimed in claim 1 where the “the second ATT process being applied to gaseous mixture received from the first region”.  This recites that gas from the first region goes to the second region, not the third region, as claimed in claim 2.
Claims 3 and 16 recite the limitation "the dwell time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 18 recite “heating the third region to an average temperature”.  It is not clear if this third region average temperature is the same as the third region average temperature claimed in claims 4 and 17. 
In claim 10, Applicant claims “applying heat from a heat source”.  It is not clear if this “a heat source” is the same heat source as claimed in claim 1.

Allowable Subject Matter
Claims 12-15 and 17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 12, the closest prior art is US 7,883,605 which teaches 3 regions in serial configuration, similar to that of the instant claim.  However the prior art neither teaches nor suggests a configuration where the second and third regions have a smaller diameter than that of the first region.  In the art, it is typical for successive diameters to increase in successive regions do to the generation and passage of more gas.

Relevant Prior Art
US 2008/0202028 - Discloses multi-region gasifier where each region has a different diameter (see Fig. 20)
US 4,647,294 - Discloses first region (4) that feeds gas to smaller diameter regions (23, 50) where further processing of the produced gas occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725